Citation Nr: 0734104	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-38 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
disability has been received and if so, whether the reopened 
claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The reopened claim for service connection for bilateral 
hearing loss disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  In an unappealed September 1995 rating decision, the RO 
denied the veteran's claim for service connection for 
bilateral hearing loss disability.

2.  The evidence associated with the claims file subsequent 
to the September 1995 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant of the evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim for service connection for bilateral hearing loss 
disability.

3.  The veteran does not have a current diagnosis of 
tinnitus.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss Disability

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss 
disability.  Although the RO reopened the claim and 
adjudicated the reopened claim on the merits, the Board must 
determine on its own whether the claim should be reopened 
because this is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's claim for service connection for bilateral 
hearing loss was denied in a September 1995 rating decision 
based on a finding that the veteran's hearing loss was not 
shown to be related to service.  The veteran did not file an 
appeal and the decision became final.  

The veteran's claim to reopen was received in September 2005.  
The evidence received since the September 1995 rating 
decision includes VA outpatient treatment records containing 
a September 2005 audiology consult report in which the 
veteran was found to have moderate sensorineural hearing loss 
in the left ear and the audiologist opined that it is as 
likely as not that the veteran's hearing loss is service-
connected.  This evidence of a nexus between the veteran's 
current hearing loss disability and active service is clearly 
new and material, so reopening of the claim is in order.  

Because the claim has been reopened, and the reopened claim 
is remanded for additional development, as discussed below, 
there is no need to discuss now whether VA's duties to notify 
and to assist the claimant, found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), have 
been met concerning this claim.  

Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  


For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

The veteran contends that he has tinnitus related to in-
service noise exposure.  During his testimony at the 
September 2007 hearing, he specifically recounted an incident 
in 1971 where he claims he was exposed to a jet engine blast 
which caused his ear to bleed and him to experience ringing 
in his ears.  See September 2007 Video Conference Hearing 
Transcript.

Service medical records are negative for any treatment or 
diagnosis for tinnitus.  Furthermore, there is no indication 
in the service medical records of the veteran ever being 
treated for a bleeding ear or ringing in his ears due to 
noise exposure.  

There is also no post-service evidence of a current diagnosis 
of tinnitus.  The post-service medical evidence of record is 
limited to treatment records from the VA Medical Center in 
Mountain Home, Tennessee and the report of an audiogram 
conducted for North American Rayon, the veteran's former 
employer.  These records show that the veteran has been 
treated for medical conditions unrelated to his claim.  The 
VA records contain a September 2005 audiology consult report 
in which it is recorded that the veteran reported 
experiencing ringing in his ears following an incident in 
service where he was exposed to noise from a jet engine.  He 
also reported that the tinnitus resolved, and this report 
contains no reference to a current complaint of ringing in 
the ears or to a current diagnosis of tinnitus.  In short, 
the post-service medical evidence of record does not show 
that the veteran has ever received a diagnosis of tinnitus, 
or that he has ever been treated for tinnitus.

In essence, the evidence of a current diagnosis of tinnitus 
is limited to the veteran's own statements.  This is not 
competent evidence of the claimed disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in October 2005, prior to the 
initial adjudication of the claim, the veteran was provided 
with the required notice, to include notice that he submit 
any pertinent evidence in his possession.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in April 2006.  

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of any currently 
present tinnitus, but has determined that no such examination 
is required in this case because the medical evidence of 
record is sufficient to decide the claim and there is no 
reasonable possibility that such an examination would provide 
evidence to substantiate the claim.  See 38 C.F.R. 
§ 3.159(c)(4) and (d).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
disability is reopened and to this extent only, the appeal is 
granted.

Service connection for tinnitus is denied.


REMAND

The veteran contends that his currently demonstrated hearing 
loss disability is related to noise exposure in service.  
Although service medical records are negative for any 
treatment or diagnosis of a hearing loss disability, the 
post-service medical evidence of record does show that the 
veteran has been diagnosed with a left ear hearing loss 
disability.  In addition, in support of his claim, the 
veteran has submitted VA outpatient treatment records where 
an examiner opined that the veteran's hearing loss is related 
to service.

In light of the veteran's contentions and this medical 
opinion, a VA examination must be performed to ascertain the 
nature and likely etiology of the claimed hearing loss 
disability.  See 38 C.F.R. § 3.159(c)(4).  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1. The veteran should be afforded an 
examination to determine if he has 
hearing loss disability for VA 
compensation purposes and, if so, whether 
it originated during active duty or is 
otherwise etiologically related to 
service.  All indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  If the veteran is found to 
have hearing loss disability in either 
ear, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that it originated 
during active duty or is otherwise 
etiologically related to active duty.  

2. After completion of all indicated 
development to the extent possible, 
readjudicate the reopened claim for 
service connection for hearing loss on a 
de novo basis.  If  the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


